DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 3/28/2022, the following has occurred: Claims 1, 12, and 20 have been amended.
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1 – 20) which recite steps of
Claim 1:
a user interface for displaying a dose preparation protocol corresponding to an aggregated plurality of dose order records, wherein
said dose preparation protocol comprises a required aggregate amount of at least one of said identical constituent products needed to prepare each of said aggregated plurality of dose orders,
receive from a user a product ID comprising an indication of possession of said required aggregate amount of said at least one constituent product, and
present to said user, a plurality of preparation steps comprising physical steps required to prepare the physical doses corresponding to the aggregated plurality of doses, wherein the plurality of preparation steps are presented in response to receiving said product ID comprising said indication of possession of said aggregate amount of said at least one constituent product, and
receive verification data by capturing certain information presented by said user before continuing to a subsequent step in said plurality of preparation steps;
confirm using the verification data that each step of said plurality of preparation steps has been performed before continuing to a subsequent step in said plurality of preparation steps;
prevent a subsequent step in said plurality of preparation steps to be performed by the user if the verification data is not received for a step or the received verification data cannot be used to confirm the step has been performed; and
print a dose label for each dose order of said aggregated plurality of dose orders upon completion of said plurality of preparation steps, and
print a work-in-progress label only upon receiving said product ID comprising said indication of possession of said required aggregate amount of at least one constituent product and after said one or more preparation steps for preparation of said aggregated plurality of doses is complete, wherein said work-in-progress label is indicative of a remaining volume of said one or more constituent products after completion of said one or more preparation steps.
These steps of claims 1 – 20, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As stated on page 2, lines 6 – 8, “However, further developments would be beneficial to assist in improvements to the pharmacy workflow management application to promote efficiency, reliability, and accuracy related to the preparation and management of medication dose orders.” As stated on page 25, lines 15 – 17, “The present disclosure contemplates a pharmacy workflow management application that may facilitate pharmacy workflow management in relation to preparation of one or more doses at a pharmacy, hospital, or other facility at which doses are prepared for administration to a patient.”
As stated in MPEP §2106.04(a)(2)II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
The phrase "methods of organizing human activity" is used to describe concepts relating to:
fundamental economic principles or practices (including hedging, insurance, mitigating risk);
commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and
managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).
The invention is not directed toward a technological improvement or a technical improvement. The invention is directed at an improved “workflow management application” which is software used to overcome a workflow problem. In other words, it is the application of technology to the abstract idea.
Specification, paragraph 90
[0090] One embodiment of the present invention, involves presenting the dose preparation protocol to the operator in the form of a number of physical steps that must be performed in order to prepare the dose. As the operator performs each step or selected steps, verification that such step was performed must be entered by the operator or otherwise be confirmed by equipment that captures certain information presented by the operator. If during any step, a verification error arises and there is a question as to whether the step was properly performed, the dose order processing is prevented from continuing to the next step until the step is verified as being properly performed or until the dose order is flagged as being not completed due to an error. If this occurs, the operator can then receive the next dose order in the dose order queue for that particular workstation and start the dose preparation process for this new dose order. Thus, the operator may be presented with a recipe in which several, if not all, steps that are performed have the operator are interrogated to provide information that better ensures that each step was performed in accordance with the protocol. As discussed below, certain steps can be recorded by using one or more cameras or other equipment and thus, a record is compiled and saved for each dose order in case there is every any question as to the integrity of the dose order and whether an error was made in processing the dose order. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 19, reciting particular aspects of how creating a label may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a terminal or a server amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 26, lines 4 – 16), see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of access a plurality of dose order records amounts to mere data gathering, recitation of operative to print  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 19, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The Examiner notes that the invention is directed toward providing better data.  For example, the invention determines which constituents can fit into a container but the invention does not fill the container.  For example, the invention determines the compounding order but does not actually compound the components.  The end result is that the invention is directed to, as stated on page 2, lines 10 and 11, “In view of the foregoing, the present disclosure is generally related to various embodiments of pharmacy workflow applications.”
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 20; access a plurality …, receive, from a user by way of a user input ..., , e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); operable to receive … a product scan, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)
Additional Elements:
Computer system / workstation– 
 [0086] With returned reference to FIG. 1, local system 110 may also include a user interface 108
[0072] The local node may comprise one or more devices that may include hardware and/or software that may execute machine readable instructions stored as machine readable non-transitory data in a memory. The machine readable instructions, when executed by a processor may provide functionality related to the pharmacy workflow management application discussed herein. In this regard, the pharmacy workflow management application may include one or more processors operative to access machine-readable data stored in a storage medium (i.e., a memory) that provide instructions to the one or more processors for execution to provide the functionality described herein.
[0075] With initial reference to FIG. 1, a system 100 is depicted that includes a plurality of local systems 110. The local systems 110 may each comprise a local node in the system 100. The local systems 110 may each execute a pharmacy workflow management application 114. For instance, each local system 110 may include at least one local device executing a client application for providing functions related to the pharmacy workflow management application. As shown in FIG. 1, a plurality of local systems 110 may be provided that are each in operative communication with a central server 120. For example, the local systems 110 may be in operative communication the central server 120 by way of a wide area network 50 (e.g., the Internet).
[0078] A local system 110 may include a local database 112 for storage of information. As may be appreciated, the local database 112 may in fact include a collection of one or more databases collectively defining the local database 112. In an implementation of the present invention, the local system 110 may include a server that facilitates access to the database 112. The database may store data related to the current in process work and/or store archival data related to prior work completed at the pharmacy. The local database 112 may be a high-performance, highly scalable and SQL-compliant object database. In this regard, the database may scale easily to handle thousands of simultaneous users and potentially terabytes of data.
[0086] With returned reference to FIG. 1, local system 110 may also include a user interface 108. The user interface 108 may be generally operable to present and receive information associated with the batch workflow per the operation of the pharmacy workflow application 114. 
Scanner – 
From paragraph 92, “Conventionally scanning equipment can be used to scan ( e.g., a barcode) the product and then the user may be prompted to enter the Product Lot Number that is provided and the user may then enter the Product Expiration Date.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
In sum, the specification is directed toward an improved workflow.  The invention applies known technology to the abstract idea and achieves the benefits of applying that technology. There is no technological improvement and there is no technical improvement.  The inventive concept between the parent application, 14/936,898 and the instant invention are the same.  As stated in the parent application ‘898 12/4/2019 PTAB decision on page 11, “We agree with the Examiner that the claimed elements and combination of elements do not amount to significantly more than the judicial exception itself.”
Response to Arguments
Applicant's arguments filed 3/28/2022  have been fully considered but they are not persuasive. 
Interview Summary
The Applicant states, “However, Examiner Sereboff indicated that the 35 U.S.C. § 101 rejection would be reconsidered in view of claim amendments and arguments presented in this Response.” The Examiner also stated that he was skeptical that these amendments would overcome the §101 rejection.
§ 101 Rejection
The Applicant states, “Under Step 2B, the Office Action then specifies that the claim elements are insufficient to amount to something significantly more than a judicial exception.” The Examiner slightly disagrees. It is the claim elements in light of the Specification.  It is the Specification that guides the Examiner’s interpretation and it is the Specification that states that the invention is an application of technology to an abstract idea.
Claims 1-20 are Not Directed to an Abstract Idea
The Applicant states, “
The Applicant further states, “For example, each of Claims 1 and 20 specify that a pharmacy workflow management application is operable to receive at least one scan of at least one barcode and determine whether at least one scan is indicative that a user is in possession of an aggregate amount of at least one constituent product for preparing a batch of medication doses.” But what the Applicant never states: Why is this a practical application?  It is not because it is extra-solution activity. It is designed to provide input into the Abstract idea.  Replacing a scanner with a database does nothing to the claimed invention except change the input.  If the barcode was damaged then the user could not scan the code but would have to type the numbers.  Also, all this shows is that the user has a barcode but does not show possession of the items.
The Applicant further states, “Claims 1 and 20 also specify that in response to the at least one scan being indicative that the user is in possession of the aggregate amount of said at least one constituent product, a pharmacy workflow application is operable to use the dose preparation protocol to display via a user interface, a plurality of preparation steps comprising physical steps required to prepare the physical doses corresponding to the aggregated plurality of doses.” But what the Applicant never states: Why is this a practical application?  It is not because this is just the abstract idea since the inventive goal is to guide a user through steps (organizing human activity).  Event the “operable to use” does not specify what else makes the application execute. The scan is just one of the many potential options – such as keying in the number.
The Applicant further states, “These operations prevent a user from starting a dose preparation protocol if the constituent product (or a correct amount of constituent product) is not present.” They might except that they are focused upon a barcode and not actually the constituent product. They don’t use a scale along with an imaging system that could identify the ingredients.  All that is required is a sheet of barcodes.
The invention produces displayed information.  See MPEP § 2111.05   Functional and Nonfunctional Descriptive Material.
The Applicant states, “Applicant respectfully submits that present independent Claims 1 and 20 recite a practical application at a level of granularity that provides how the claimed system for batch dose processing operates, in conjunction with both a dose preparation station and a pharmacy workflow management application, to reduce errors in a pharmacy workflow. In particular, Claims 1 and 20 recite that a pharmacy workflow management application is operable to require verification data is received before allowing a user to select another step.” The Examiner agrees that the intended function of the invention could lead to a practical application. However, that application is not claimed.
The Applicant further states, “Additionally, the claimed system for batch processing is an improvement over known systems where a pharmacist must manually process dose orders individually, which are prone to mistakes in the course of attempting to obtain the right amount of ingredients, leading to potential ingredient waste or harm to patients.” The Examiner agrees that the invention is related to organizing human activity. That the invention is the application of the abstract idea to technology with all the benefits of applying that technology.
The Applicant states, “The elements recited in independent Claims 1 and 20 are accordingly significantly more than a judicial exception and impose meaningful limits by requiring the particularly claimed pharmacy batch processing system to include both the dose preparation station and the pharmacy workflow management application.” The Applicant is entitled to his opinion. However, the Specification disagrees.
The Claims Recite an Improvement in a Technological Field
The Applicant states, “One example included in this section is directed towards a specific, graphical user interface that improves the accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price, Trading Techs. Int'l, Inc. v. CQG, Inc., 675 Fed. App'x 1001 (Fed. Cir. 2017) (non-precedential).” It is interesting that the Applicant is using a non-precedential case to find precedent.  Before we can agree that this non-precedential case is relevant we must first understand what the Court stated.
From page 9 of the decision
The district court’s analysis and conclusions conform to precedent. The decision that the subject matter claimed in the ’132 and ’304 patents is patent-eligible in terms of Section 101 is affirmed. No other statutory criteria of patentability are before us on this appeal, and we state no opinion thereon. 
From page 6 of the decision (Emphasis added)
The district court first applied Step 1 of this two-step framework. The court held that, rather than reciting “a mathematical algorithm,” “a fundamental economic or longstanding commercial practice,” or “a challenge in business,” the challenged patents “solve problems of prior graphical user interface devices . . . in the context of computerized trading[] relating to speed, accuracy and usability.” Dist. Ct. op. at *4 (citations omitted). The court found that these patents are directed to improvements in existing graphical user interface devices that have no “pre-electronic trading analog,” and recite more than “‘setting, displaying, and selecting’ data or information that is visible on the [graphical user interface] device.” Id.
The district court explained that the challenged patents do not simply claim displaying information on a graphical user interface. The claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art. The district court concluded that the patented subject matter meets the eligibility standards of Alice Step 1. We agree with this conclusion, for all of the reasons articulated by the district court, including that the graphical user interface system of these two patents is not an idea that has long existed, the threshold criterion of an abstract idea and ineligible concept, as the court explained in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 73 (2012) (the patent must “amount to significantly more in practice than a patent upon the [ineligible concept itself]”).
This leads the Examiner to ask related questions when reviewing the instant invention.  Is the invention an improvement over existing graphical user interface that have no pre-electronic analog?  Is the invention produce functionality directly addressed in the graphical user interface’s structure used to address and resolve problems addressed in the prior state of the art?  The Specification does not describe the instant invention performing either of these functions.  Therefore, the arguments directed toward Trading Tech are considered moot as the non-precedential decision does not apply. 
Trading Tech was found to be patentable because the invention was directed toward a technological improvement.  The instant invention never discloses this technological improvement.  Further, automation technology previously existed as stated in the Specification, page 2 “ Accordingly, at least partially automated pharmacy workflow management applications have been devised to assist in management of the receipt, processing, organization, preparation, verification, and tracking of medication dose orders in the pharmacy or the like.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsui et al, Pub. No.: US 2014/0022569 A method of managing a mixed injection preparation process includes obtaining a mixed injection preparation instruction (e.g., a prescription) and obtaining information about a drug to be potentially included in the mixed injection according to the preparation instruction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626